Citation Nr: 0923588	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability as secondary to residuals of back strain, 
bilateral L5 lumbar spine spondylosis (low back disability).  

2.  Entitlement to service connection for a bilateral knee 
disability as secondary to residuals of back strain, 
bilateral L5 lumbar spine spondylosis (low back disability).  

3.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 due to treatment at the Department of Veterans Affairs 
(VA) Medical Center (VAMC) for residuals, right inguinal 
hernia repair.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to 
November 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from March 2007 and October 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, respectively 
denied entitlement to service connection for bilateral hip 
and knee conditions and entitlement to disability 
compensation under 38 U.S.C.A. § 1151 for residuals, right 
inguinal hernia repair.

The issues have been re-characterized to comport to the 
evidence of record, particularly the Veteran's March 2008 
statement to the Board, in which the Veteran noted that his 
bilateral hip and knee disabilities are secondary to his 
service-connected back condition, and are not direct service 
connection claims.

The Veteran testified at a Board hearing at the RO before the 
undersigned Acting Veteran's Law Judge in August 2008.  A 
transcript of the hearing is of record.  At the time of the 
Board hearing, the Veteran submitted additional evidence that 
had not been considered by the RO, however a remand pursuant 
to 38 C.F.R. § 20.1304 (2008) is not necessary regarding this 
evidence as the Veteran specifically waived RO jurisdiction 
of the newly submitted evidence.

The Board notes that in an April 2008 letter to the Veteran, 
the RO indicated that it had received treatment records from 
a VA medical center indicating that the Veteran's low back 
disability has caused bilateral lower extremity radiculopathy 
and therefore took these issues as an inferred claim.  In a 
July 2008 rating decision the Veteran was granted service 
connection for left and right lower extremity radiculopathy 
disabilities.  Both disabilities were assigned separate 10 
percent ratings, effective August 31, 2007.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran currently has any bilateral hip disability 
that manifests symptoms that are separate and distinct from 
his service-connected left and right lower extremity 
radiculopathy disabilities.

2.  The preponderance of the evidence is against a finding 
that the Veteran currently has any bilateral knee disability 
that manifests symptoms that are separate and distinct from 
his service-connected left and right lower extremity 
radiculopathy disabilities.

3.  The preponderance of the evidence is against a finding 
that the Veteran has additional residuals, right inguinal 
hernia repair, that resulted from carelessness, negligence, 
lack of proper skill, error in judgment, or some other 
incident or fault on the part of the VA in the performance of 
right inguinal hernia repair, nor as the result of an event 
that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not caused or aggravated 
by the Veteran's service-connected residuals of back strain, 
bilateral L5 lumbar spine spondylosis (low back disability).  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2008).

2.  A bilateral knee disability was not caused or aggravated 
by the Veteran's service-connected residuals of back strain, 
bilateral L5 lumbar spine spondylosis (low back disability).  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2008).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals, right inguinal hernia repair are not met. 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. § 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In regards to his service connection claims, the RO provided 
the appellant pre-adjudication notice by letter dated in 
September 2006, and post-adjudication notice by letter dated 
in October 2007.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim, and; Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim on a direct and secondary basis and the 
relative duties of VA and the claimant to obtain evidence.  
Although it does not appear that the Veteran has been 
specifically advised of the October 2006 revision to 
38 C.F.R. § 3.310 (pertaining to secondary service 
connection), the Veteran has received notice that in order 
for service connection to be awarded on this basis, it must 
be shown that a non-service-connected disability was caused 
or aggravated by a service-connected disability.  Moreover, 
in the instant case, as it has not been shown that the 
Veteran has current disabilities of the hips and knees, any 
inadequacy of the notice is not prejudicial to the Veteran.

In regards to his 38 U.S.C.A. § 1151 claim, the RO provided 
the appellant pre-adjudication notice by letter dated in 
April 2007.  The notification substantially complied with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection and compensation under 38 U.S.C.A. § 1151 are 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, granted the Veteran a 
hearing, and afforded the Veteran medical examinations and 
opinions as to the nature and etiology of the claimed 
bilateral hip and knee disabilities and the residuals, right 
inguinal hernia repair claim.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

I.  Service Connection for Bilateral Hip and Knee 
Disabilities 

The Veteran seeks service connection for bilateral hip and 
knee disabilities as secondary to his service-connected low 
back disability.  The Veteran testified at his August 2008 
hearing that a VA physician has told him that everything that 
is going on with his hips and knees are related to his back, 
and that they finally did make him 10 percent for the nerve 
damage.  He also testified that for the past 4 or 5 years he 
has had pain shoot down both legs into the knees.  In his 
October 2007 VA Form 9 appeal to the Board the Veteran noted 
that he believes that his hips and knees are due to 
radiculopathy. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2008).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). This includes any 
increase in severity of a nonservice-connected disease that 
is proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2008); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Assigning multiple ratings for the Veteran's service-
connected left and right lower extremity radiculopathy 
disabilities would constitute prohibited pyramiding.  38 
C.F.R. § 4.14 (2008).

The medical evidence of record and some of the Veteran's own 
statements do not indicate any present diagnoses related to 
his bilateral hips and knees that are separate and distinct 
from his service connected left and right lower extremity 
radiculopathy disabilities.  October 2006 VA treatment 
records note that the Veteran reported pain in his legs.  A 
VA examination was conducted in December 2006.  Following a 
review of x-ray images of the Veteran's pelvis and knees, the 
examiner noted that he could make no diagnosis of the 
Veteran's hip and knee and therefore he cannot really give an 
opinion regarding etiology because he does not have a 
diagnosis.  May 2007 VA treatment records note the Veteran 
reported pain in his back and hips.  An August 2007 VA 
examination report notes that, following a review of x-rays 
of the Veteran's hips and knees, he was given impressions of 
normal hips bilaterally and normal knees bilaterally.  The 
examiner opined that the Veteran does not demonstrate any 
true pathology in his knees or hips, and his pain appears to 
be related only to his back.  A VA peripheral nerves 
examination was conducted in April 2008, and a diagnosis of 
bilateral lower extremity radiculopathy was given.  The 
examiner opined that the Veteran's current bilateral lower 
extremity condition is at least as likely as not due to his 
L5 spondylolysis.  The examiner noted that the Veteran's 
altered biomechanics of the L5-S1 vertebral motion causes 
inner thigh radicular pain, constant in the right and 
intermittent in the left thigh area.  The Veteran cannot even 
flex his hips more than 30 degrees without having severe pain 
his back.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain 
alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom; Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he has bilateral knee and 
hip disabilities, however, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
his claimed disabilities, and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the medical 
evidence of record, notably the December 2006, August 2007, 
and April 2008 VA examination reports, which show that the 
Veteran does not have any current diagnosis related to his 
bilateral hips and knees, and that his current bilateral 
lower extremity condition, which the April 2008 VA 
examination report characterizes as bilateral lower extremity 
radiculopathy, is caused by his service connected low back 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)); 38 C.F.R. § 3.385.  Additionally, the Veteran is 
receiving compensable ratings for his service-connected left 
and right lower extremity radiculopathy disabilities.  
Therefore, assigning separate ratings for his claimed 
bilateral hip and knee disabilities, which themselves are not 
diagnosed disabilities, but merely manifestations of pain 
from his service connected radiculopathy disabilities, would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14.

The preponderance of the evidence is against the claims for 
bilateral hip and knee disabilities; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

II.  38 U.S.C.A. § 1151 Claim

The Veteran seeks entitlement to disability compensation 
under 38 U.S.C.A. § 1151 due to treatment at the VAMC for 
right inguinal hernia repair in September 2004.  The Veteran 
testified that since he had a second hernia surgery has had 
constant pain across his abdomen.  

Pertinent law and regulations provide that when a Veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the Veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, VA compares 
the Veteran's physical condition immediately prior to the 
surgery upon which the claim for benefits is based with the 
physical condition after the surgery.  38 C.F.R. § 3.361(b).

A September 2001 VA medical record indicates that the Veteran 
was diagnosed with a right inguinal hernia in August 2001, 
and that he underwent surgery in September 2001.  A VA 
medical record dated September 28, 2001, notes that the 
Veteran underwent surgery for repair of a symptomatic right 
inguinal hernia.  A subsequent pathology report notes a 
diagnosis of inguinal region, excision, lipoma.  An October 
2004 VA medical record notes that the Veteran was status post 
right inguinal hernia repair in September 2001, and had right 
groin pain.  He sometimes noticed a slight bulge.  A physical 
examination was conducted and the Veteran had pain on 
palpation of the external inguinal canal.  The diagnostic 
impression was right inguinal hernia.  A plan of laparoscopic 
right inguinal hernia repair was made, the risks and benefits 
were reviewed with the patient, and the Veteran decided to 
proceed and signed a consent form.  VA medical records dated 
October 29, 2004, note that the Veteran underwent a right 
inguinal hernia repair.  A December 2004 VA medical report 
notes that the Veteran was status post laparoscopic right 
inguinal hernia repair, and that the Veteran reported pain in 
both inguinal regions.  Surgical sites were completely 
healed.  An assessment of continued ongoing pain, bilateral 
lower abdomen region and radiating down mainly the left leg 
was given.  An assessment of possible ilioinguinal nerve pain 
was given.  

A VA examination was conducted in August 2007.  The examiner 
indicated that he reviewed the Veteran's claim file and 
medical records, and that the Veteran underwent a traditional 
right-sided hernia repair with placement of mesh in 2001, and 
a laparoscopic hernia repair in 2004.  Following the 
laparoscopic repair he has had persistent right groin pain.  
The diagnosis was right ilioinguinal, iliohypogastric, and 
genitofemoral neuralgia secondary to laparoscopic right 
inguinal herniorrhaphy with mesh placement.  The examiner 
opined that, following a review of the evidence of record, 
including the 2001 and 2004 surgical reports, there is no 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on part of VA 
in furnishing medical care in connection with the hernia 
operations.  The indications for the Veteran's surgeries were 
clear, and the surgeries were performed without complications 
due to any errors or lack of judgment.  The examiner 
indicated that a review of all evidence of record indicated 
that the care provided regarding the hernia condition was all 
well within established standards of medical care.  Although 
unfortunate, and relatively uncommon, post-operative pain, 
including inguinodynia and neuralgia, can be a potential 
unfavorable outcome of inguinal hernia repair surgery.  

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown:  (1) disability/additional disability; (2) 
that VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

Although the evidence of record shows that the Veteran has 
additional disability, namely right ilioinguinal, 
iliohypogastric, and genitofemoral neuralgia, secondary to 
his right inguinal hernia repair, the negative evidence in 
this case outweighs the positive in regards to whether that 
there was an element of fault on the part of VA in providing 
treatment of his right inguinal hernia repair or that the 
disability resulted from an event not reasonably foreseeable.  
The Veteran genuinely believes that VA provided faulty 
treatment in repairing his hernia, however, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as whether 
there was an element of fault on part of VA in providing his 
treatment, and his views are of no probative value.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the veteran and his representative's lay beliefs alone can 
serve to establish the criteria for an award of benefits 
under 38 U.S.C.A. § 1151.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical evidence 
of record, notably the August 2007 VA examination report, 
which shows that there is no evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on part of VA in furnishing medical 
care in connection with the hernia operations, and that post-
operative pain, including inguinodynia and neuralgia, can be 
potential unfavorable outcomes of inguinal hernia repair 
surgery.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and the award of entitlement to 
compensation under 38 U.S.C.A. § 1151 is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
57-58.

ORDER

Entitlement to service connection for a bilateral hip 
disability as secondary to residuals of back strain, 
bilateral L5 lumbar spine spondylosis (low back disability) 
is denied.  

Entitlement to service connection for a bilateral knee 
disability as secondary to residuals of back strain, 
bilateral L5 lumbar spine spondylosis (low back disability) 
is denied.  

Entitlement to disability compensation under 38 U.S.C.A. § 
1151 due to treatment at the VAMC for residuals, right 
inguinal hernia repair, is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


